Bliss, J.
Speaking of an accident occurring to a plant worker on his way to work on the sidewalk in front of the *580employer’s premises, we said in Matter of Leatham v. Thurston & Braidich (264 App. Div. 449, affd. without opinion 289 N. Y. 804): “ It is sufficient if the accident arises logically out, of the employment and the hazards of the way in and out are part of the employment. When the accident happens from the dangers of the premises and the limits of the business there conducted, it is as though it happened upon the premises themselves. A relationship which brings the accident within the range of the employment is all that is required.”
Following its customary practice in cases in which it denies an award, the Industrial Board has failed to make a finding as i to how this accident occurred. It states'in its findings only the allegations of the claimant. We must, therefore, go to the evidence to learn the facts. The accident happened on March 10, 1941, immediately in front of the steps, and just as claimant was about to step on the steps her foot, which was on the pavement, slid out. A truck, backed up against the loading platform, was being loaded. Claimant testified that at two minutes before nine o’clock in the morning, when she was on her way to work, she had reached the sidewalk in front of the premises occupied by her employer. At least two steps led from the sidewalk into the building, the lower of which extended about six inches beyond the building line onto the sidewalk and the upper was inside of the building line. Immediately to the right of the steps as one faced the building and adjoining them was a loading platform for trucks. Claimant said she had turned, to go up these steps and was poised to get on the step when her foot slipped and she fell. She also stated that there must have been ice. There had been a very bad snow storm the preceding Friday, March 7. At one point she said she had gotten to the stairway. Apparently a passerby on the sidewalk would continue straight ahead past the steps. This claimant, however, had turned from that course to enter the building and was in the act of mounting the steps. Whether or not there was ice on the sidewalk at that point is a fact which the State Industrial Board should have found, but did not. The step which was outside of the building line was a part of the premises. It was more a part of the building than of the sidewalk and used only by those who wished to enter the building. A pedestrian passing by would not use it. Claimant’s employment required that she mount the steps and this act was a risk incidental to the particular premises in which claimant was employed and was not one to which pedestrians on the sidewalk generally were exposed. If claimant was injured as a result of this risk, and apparently she was, then her injury arose out of her employment.
*581The decision of the State Industrial Board should be reversed and the matter remitted, with costs to the claimant against the State Industrial Board.